Exhibit 10.7

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SATCON TECHNOLOGY CORPORATION

 

WARRANT TO PURCHASE 98,619 SHARES

OF COMMON STOCK

 

THIS CERTIFIES THAT, for value received, COMPASS HORIZON FUNDING COMPANY LLC and
its permitted successors and/or assigns are entitled to subscribe for and
purchase Ninety Eight Thousand Six Hundred Nineteen (98,619) fully paid and
nonassessable shares of Common Stock (as adjusted pursuant to Section 4 hereof,
the “Shares”) of SATCON TECHNOLOGY CORPORATION, a Delaware corporation (the
“Company”), at the price of $2.4336 per share (such price and such other price
as shall result, from time to time, from the adjustments specified in Section 4
hereof is herein referred to as the “Warrant Price”), subject to the provisions
and upon the terms and conditions hereinafter set forth.  As used herein,
(a) the term “Date of Grant” shall mean June 16, 2010, and (b) the term “Other
Warrants” shall mean any warrant issued upon transfer or partial exercise of or
in lieu of this Warrant.  The term “Warrant” as used herein shall be deemed to
include Other Warrants unless the context clearly requires otherwise.

 

1.                                       Term.  The purchase right represented
by this Warrant is exercisable, in whole or in part, at any time and from time
to time from the Date of Grant and shall expire at 5:00 p.m., New York City
time, on June 16, 2015 (such period being the “Term”).

 

2.                                       Method of Exercise; Payment; Mechanics.

 

(a)                                  Exercise.  The purchase right represented
by this Warrant may be exercised by the holder hereof, in whole or in part and
from time to time, at the election of the holder hereof, during the Term by
delivery to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the holder at the address of the holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise Form in the form attached hereto as Exhibit A (the “Notice of
Exercise”).  Within three (3) trading days following the date of exercise, the
holder shall deliver the aggregate exercise price for the shares specified in
the applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank unless the cashless exercise procedure specified in
Section 10.2 is specified in the applicable Notice of Exercise.  Notwithstanding
anything herein to the contrary, the holder shall not be required to physically
surrender this Warrant to the Company until the holder has purchased all of the
Shares available hereunder and the Warrant has been exercised in full, in which
case, the holder shall

 

--------------------------------------------------------------------------------


 

surrender this Warrant to the Company for cancellation within three (3) Trading
Days of the date the final Notice of Exercise is delivered to the Company. 
Partial exercises of this Warrant resulting in purchases of a portion of the
total number of Shares available hereunder shall have the effect of lowering the
outstanding number of Shares purchasable hereunder in an amount equal to the
applicable number of Shares purchased.  The holder and the Company shall
maintain records showing the number of Shares purchased and the date of such
purchases.  The Company shall deliver any objection to any Notice of Exercise
Form within one Business Day of receipt of such notice.  The holder and any
permitted assignee, by acceptance of this Warrant, acknowledge and agree that,
by reason of the provisions of this paragraph, following the purchase of a
portion of the Shares hereunder, the number of Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.  The person or persons in whose name(s) any certificate(s) representing
the Shares shall be issuable upon exercise of this Warrant shall be deemed to
have become the holder(s) of record of, and shall be treated for all purposes as
the record holder(s) of, the shares represented thereby (and such shares shall
be deemed to have been issued) immediately prior to the close of business on the
date or dates upon which this Warrant is exercised.

 

(b)                                 Delivery of Certificates Upon Exercise. 
Certificates for shares purchased hereunder shall be transmitted by the
Company’s transfer agent to the holder by crediting the account of the holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission (“DWAC”) system if the Company is then a participant in such
system and either (i) there is an effective registration statement permitting
the issuance of the Shares to or resale of the Shares by the Holder or (ii) the
shares are eligible for resale by the holder without volume or manner-of-sale
limitations pursuant to Rule 144, and otherwise by physical delivery to the
address specified by the holder in the Notice of Exercise by the date that is
three (3) Trading Days after the latest of (A) the delivery to the Company of
the Notice of Exercise Form, (B) surrender of this Warrant (if required), and
(C) payment of the aggregate exercise price as set forth above (including by
cashless exercise, if permitted) (such date, the “Delivery Date”).  The Shares
shall be deemed to have been issued, and holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the exercise price (or by cashless exercise, if
permitted) and all taxes required to be paid by the holder, if any, prior to the
issuance of such shares, having been paid.

 

(c)                                  Delivery of New Warrants Upon Exercise.  If
this Warrant shall have been exercised in part, the Company shall, at the
request of the holder and upon surrender of this Warrant certificate, at the
time of delivery of the certificate or certificates representing Shares, deliver
to holder a new Warrant evidencing the rights of holder to purchase the
unpurchased Shares called for by this Warrant, which new Warrant shall in all
other respects be identical with this Warrant.

 

3.                                       Stock Fully Paid; Reservation of
Shares.  All Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance pursuant to the terms and
conditions herein, be fully paid and nonassessable, and free from all preemptive
rights and taxes, liens and charges with respect to the issue thereof.  During
the period within which the rights represented by this Warrant may be exercised,
the Company will at all times have authorized, and reserved for the purpose of
the issue upon exercise of the purchase rights evidenced by this Warrant,

 

2

--------------------------------------------------------------------------------


 

a sufficient number of shares of its Common Stock to provide for the exercise of
the rights represented by this Warrant.

 

4.                                       Adjustment of Warrant Price and Number
of Shares.  The number and kind of securities purchasable upon the exercise of
this Warrant and the Warrant Price shall be subject to adjustment from time to
time upon the occurrence of certain events, as follows:

 

(a)                                  Reclassification or Merger.  In case of any
reclassification or change of securities of the class issuable upon exercise of
this Warrant (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination), or in case of any merger of the Company with or into another
corporation (other than a merger with another corporation in which the Company
is the acquiring and the surviving corporation and which does not result in any
reclassification or change of outstanding securities issuable upon exercise of
this Warrant), the Company, or such successor corporation, as the case may be,
shall duly execute and deliver to the holder of this Warrant a new Warrant (in
form and substance satisfactory to the  holder of this Warrant), so that the
holder of this Warrant shall have the right to receive upon exercise of this
Warrant the kind and amount of shares of stock, other securities, money and or
other property that the holder would have received if this Warrant had been
exercised immediately before the record date for such reclassification or
merger.  Any new Warrant shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 4.  The provisions of this Section 4(a) shall similarly apply to
successive reclassifications, changes and mergers.

 

(b)                                 Stock Dividends, Subdivision or
Combination.  If the Company at any time while this Warrant remains outstanding
and unexpired shall:

 

(i)                                     make or issue or set a record date for
the holders of its Common Stock for the purpose of entitling them to receive a
dividend payable in, or other distribution of, shares of Common Stock,

 

(ii)                                  effect a stock split of its outstanding
shares of Common Stock into a larger number of shares of Common Stock, or

 

(iii)                               combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock,

 

then (A) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (B) the Warrant Price then in
effect shall be adjusted to equal (1) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (2) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Warrant Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.

 

5.                                       Notice of Adjustments.  Whenever the
Warrant Price or the number of Shares purchasable hereunder shall be adjusted
pursuant to Section 4 hereof, the Company shall make a certificate signed by its
chief financial officer (or similar officer) setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Warrant Price and the
number of Shares purchasable hereunder after giving effect to such adjustment,
and shall cause copies of such certificate to be mailed (without regard to
Section 13 hereof, by first class mail, postage prepaid) to the holder of this
Warrant.

 

6.                                       Fractional Shares.  No fractional
shares of Common Stock will be issued in connection with any exercise hereunder,
but in lieu of such fractional shares the Company shall make a cash payment
therefor equal in amount to the product of the applicable fraction multiplied by
the Per Share Market Value then in effect.  For purposes of this Warrant, “Per
Share Market Value” means on any particular date (a) the average of the closing
bid and asked price per share of the Common Stock on such date on The NASDAQ
Stock Market or another registered national stock exchange on which the Common
Stock is then listed, or if there is no such price on such date, then the
average of the closing bid and asked price on such exchange or quotation system
on the date nearest preceding such date, or (b) if the Common Stock is not
listed then on The NASDAQ Stock Market or any registered national stock
exchange, the closing bid price for a share of Common Stock in the over the
counter market, as reported by the OTC Bulletin Board or in the National
Quotation Bureau Incorporated or similar organization or agency succeeding to
its functions of reporting prices) at the close of business on such date, or
(c) if the Common Stock is not then reported by the OTC Bulletin Board or the
National Quotation Bureau Incorporated (or similar organization or agency
succeeding to its functions of reporting prices), then the average of the “Pink
Sheet” quotes for the relevant conversion period, as determined in good faith by
the holder, or (d) if there is no public market for the Common Stock, then fair
market value shall be determined by mutual agreement of the holder of this
Warrant and the Board of Directors of the Company in good faith.

 

7.                                       Compliance with Act; Disposition of
Warrant or Shares of Common Stock.

 

(a)                                  Compliance with Act.  The holder of this
Warrant, by acceptance hereof, agrees that this Warrant, and the Shares to be
issued upon exercise hereof are being acquired for investment and that such
holder will not offer, sell or otherwise dispose of this Warrant, or any Shares
to be issued upon exercise hereof except under circumstances which will not
result in a violation of the Securities Act of 1933, as amended (the “Act”) or
any applicable state securities laws.  Upon exercise of this Warrant, unless the
Shares being acquired are registered under the Act and any applicable state
securities laws or an exemption from such registration is available, the holder
hereof shall confirm in writing that the Shares so purchased are being acquired
for investment and not with a view toward distribution or resale in violation of
the Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company.  This Warrant and all

 

4

--------------------------------------------------------------------------------


 

Shares issued upon exercise of this Warrant (unless registered under the Act and
any applicable state securities laws) shall be stamped or imprinted with a
legend in substantially the following form:

 

“THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

Said legend shall be removed by the Company, upon the request of a holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.  In addition, in connection with the issuance of this Warrant,
the holder specifically represents to the Company by acceptance of this Warrant
as follows:

 

(1)                                  The holder is aware of the Company’s
business affairs and financial condition, and has acquired information about the
Company sufficient to reach an informed and knowledgeable decision to acquire
this Warrant.  The holder is acquiring this Warrant for its own account for
investment purposes only and not with a view to, or for the resale in connection
with, any “distribution” thereof in violation of the Act.

 

(2)                                  The holder understands that this Warrant
has not been registered under the Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the holder’s investment intent as expressed herein.

 

(3)                                  The holder further understands that this
Warrant must be held indefinitely unless subsequently registered under the Act
and qualified under any applicable state securities laws, or unless exemptions
from registration and qualification are otherwise available.  The holder is
aware of the provisions of Rule 144, promulgated under the Act.

 

(4)                                  The holder is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the Act.

 

(b)                                 Disposition of Warrant or Shares.  With
respect to any offer, sale or other disposition of this Warrant or any Shares
acquired pursuant to the exercise of this Warrant prior to registration of such
Warrant or Shares, the holder hereof agrees to give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of such holder’s counsel, or other evidence, if reasonably
satisfactory to the Company, to the effect that such offer, sale or other
disposition may be effected without registration or qualification (under the Act
as then in effect or any federal or state securities law then in effect) of this
Warrant or such Shares and indicating whether or not under the Act certificates
for this Warrant or such Shares to be sold or otherwise disposed of require any
restrictive legend as to applicable restrictions on transferability in order to
ensure compliance with such law.  Upon receiving such written notice and
reasonably satisfactory opinion or other evidence, the Company, as promptly as
practicable but no later than fifteen (15) days after receipt of the written
notice, shall notify such holder that such

 

5

--------------------------------------------------------------------------------


 

holder may sell or otherwise dispose of this Warrant or such Share, all in
accordance with the terms of the notice delivered to the Company.  If a
determination has been made pursuant to this Section 7(b) that the opinion of
counsel for the holder or other evidence is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly with details thereof
after such determination has been made.  Notwithstanding the foregoing, this
Warrant or such Shares may, as to such federal laws, be offered, sold or
otherwise disposed of in accordance with Rule 144 under the Act, provided that
the Company shall have been furnished with such information as the Company may
reasonably request, including an opinion of counsel reasonably satisfactory to
the Company, to provide a reasonable assurance that the provisions of Rule 144
have been satisfied.  Each certificate representing this Warrant or the Shares
thus transferred (except a transfer pursuant to Rule 144) shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with such laws, unless in the aforesaid opinion of counsel for the holder, such
legend is not required in order to ensure compliance with such laws.  The
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions.

 

(c)                                  Applicability of Restrictions.  Subject to
Section 7(a) hereof, neither any restrictions of any legend described in this
Warrant nor the requirements of Section 7(b) above shall apply to any transfer
of, or grant of a security interest in, this Warrant (or the Shares purchasable
upon exercise thereof) or any part hereof (i) to a partner of the holder if the
holder is a partnership or to a member of the holder if the holder is a limited
liability company, (ii) to a partnership of which the holder is a partner or to
a limited liability company of which the holder is a member, (iii) to any
affiliate of the holder if the holder is a corporation, (iv) notwithstanding the
foregoing, to any corporation, company, limited liability company, limited
partnership, partnership, or other person managed or sponsored by Compass
Horizon Funding Company LLC (“Finance LLC”) or its principals or in which
Finance LLC has an interest, or to Horizon Credit I LLC, or (vi) to a lender to
the holder or any of the foregoing; provided, however, in any such transfer, if
applicable, the transferee shall on the Company’s request agree in writing to be
bound by the terms of this Warrant as if an original holder hereof.

 

8.                                       Rights as Stockholders; Information. 
No holder of this Warrant, as such, shall be entitled to vote or receive
dividends or be deemed the holder of Common Stock or any other securities of the
Company that may at any time be issuable upon the exercise hereof for any
purpose, nor shall anything contained herein be construed to confer upon the
holder of this Warrant, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised and the Shares purchasable upon the exercise
hereof shall have become deliverable, as provided herein.  Notwithstanding the
foregoing, the Company will transmit to the holder of this Warrant such
information, documents and reports as are generally distributed to the holders
of any class or series of the securities of the Company concurrently with the
distribution thereof to the stockholders.

 

9.                                       Registration Rights.  The Company and
the original holder of this Warrant are party to a Registration Rights
Agreement, of even date herewith (the “Registration Rights Agreement”), which
grants certain rights to the holder of this Warrant to register Shares
purchasable upon exercise of this Warrant, and such registration rights are
freely assignable by the holder of this Warrant in

 

6

--------------------------------------------------------------------------------


 

connection with a permitted transfer of this Warrant or the Shares provided the
transferee agrees to be bound by the terms and conditions of the Registration
Rights Agreement.

 

10.                                 Additional Rights.

 

10.1                           Acquisition Transactions.  The Company shall
provide the holder of this Warrant with at least twenty (20) days’ written
notice prior to closing thereof of the terms and conditions of any of the
following transactions (to the extent the Company has notice thereof): (i) the
sale, lease, exchange, conveyance or other disposition of all or substantially
all of the Company’s assets, or (ii) its merger into or consolidation with any
other corporation (other than a wholly-owned subsidiary of the Company), or any
transaction (including a merger or other reorganization) or series of related
transactions, in which more than 50% of the voting power of the Company is
disposed of.

 

10.2                           Cashless Exercise.  In the event a registration
statement relating to the resale of the shares of Warrant Stock underlying this
Warrant is not effective at the time this Warrant is exercised, then this
Warrant may also be exercised by, and the holder hereof may pay the aggregate
Warrant Price by, “cashless exercise.”  In effecting such cashless exercise, the
holder shall include on the Exercise Notice the number of shares for which this
Warrant is being exercised and a calculation of the number of shares of Common
Stock to be issued upon such exercise, which shall be determined by multiplying
the number of Shares for which this Warrant is exercised by a fraction, the
numerator of which shall be the difference between the then current Fair Market
Value per share of the Common Stock and the applicable Warrant Price, and the
denominator of which shall be the then current Fair Market Value per share of
the Common Stock.  For this purpose, the “Fair Market Value” of the Common Stock
shall be (a) if traded on a securities exchange, the average of the closing
prices of the Common Stock on such exchange over the five trading days
immediately prior to the date of exercise; (b) if traded on an over-the-counter
system, the average of the closing bid prices of the Common Stock over the five
trading days immediately prior to the date of exercise; and (c) if there is no
public market for the Common Stock, then fair market value shall be determined
by mutual agreement of the holder of this Warrant and the Board of Directors of
the Company in good faith.

 

10.3                           Exercise Prior to Expiration.  To the extent this
Warrant is not previously exercised as to al of the Shares subject hereto, and
if the fair market value of one share of the Common Stock is greater than the
Warrant Price then in effect, this Warrant shall be deemed automatically
exercised pursuant to Section 2 hereof on a “cashless” basis, if available, even
if not surrendered, immediately before its expiration.  For purposes of such
automatic exercise, the fair market value of one share of Common Stock shall be
determined pursuant to Section 10.2.  To the extent this Warrant or any portion
thereof is deemed automatically exercised under this Section 10.3, the Company
agrees to promptly notify the holder hereof of the number of Shares or other
consideration, if any, the holder hereof is to receive by reason of such
automatic exercise.

 

11.                                 Representations and Warranties.  The Company
represents and warrants to the holder of this Warrant as follows:

 

(a)                                  This Warrant has been duly authorized and
executed by the Company and is a valid and binding obligation of the Company
enforceable in accordance with its terms, subject to

 

7

--------------------------------------------------------------------------------


 

laws of general application relating to bankruptcy, insolvency and the relief of
debtors and the rules of law or principles at equity governing specific
performance, injunctive relief and other equitable remedies.

 

(b)                                 The Shares have been reserved for issuance
by the Company and will, when issued in accordance with the terms hereof, be
duly authorized, validly issued, fully paid and nonassessable and free from
preemptive rights.

 

(c)                                  The execution and delivery of this Warrant
do not, and the issuance of the Shares upon exercise of this Warrant in
accordance with the terms hereof will not, conflict with the Company’s
Certificate of Incorporation, as amended, or the Company’s by-laws, as amended,
do not and will not contravene any law, governmental rule or regulation,
judgment or order applicable to the Company, and do not and will not conflict
with or contravene any provision of, or constitute a default under, any
indenture, mortgage, contract or other instrument of which the Company is a
party or by which it is bound or require the consent or approval of, the giving
of notice to, the registration or filing with or the taking of any action in
respect of or by, any federal, state or local government authority or agency or
other person, except for the filing of notices under federal or state securities
laws, which filings will be effected by the time required thereby.

 

12.                                 Modification and Waiver.  This Warrant and
any provision hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of the same
is sought.

 

13.                                 Notices.  Any notice, request, communication
or other document required or permitted to be given or delivered to the holder
hereof or the Company shall be delivered, or shall be sent by certified or
registered mail, postage prepaid, to each such holder at its address as shown on
the books of the Company or to the Company at the address indicated therefor on
the signature page of this Warrant.

 

14.                                 Binding Effect on Successors.  This Warrant
shall be binding upon any corporation succeeding the Company by merger or
consolidation, and all of the obligations of the Company relating to the Shares
issuable upon the exercise or conversion of this Warrant shall survive the
exercise, conversion and termination of this Warrant and all of the covenants
and agreements of the Company contained in this Warrant shall inure to the
benefit of the successors and assigns of the holder of this Warrant.

 

15.                                 Lost Warrants or Stock Certificates.  The
Company covenants to the holder hereof that, upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate and, in the case of any such loss, theft
or destruction, upon receipt of an indemnity reasonably satisfactory to the
Company, or in the case of any such mutilation upon surrender and cancellation
of such Warrant or stock certificate, the Company will make and deliver a new
Warrant or stock certificate, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant or stock certificate.

 

16.                                 Descriptive Headings.  The descriptive
headings of the various Sections of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant.  The language

 

8

--------------------------------------------------------------------------------


 

in this Warrant shall be construed as to its fair meaning without regard to
which party drafted this Warrant.

 

17.                                 Governing Law.  This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of Delaware.

 

18.                                 Survival of Representations, Warranties and
Agreements.  All representations and warranties of the Company and the holder of
this Warrant contained herein shall survive the Date of Grant , the exercise of
this Warrant (or any part hereof) or the termination or expiration of rights
hereunder.  All agreements of the Company and the holder hereof contained herein
shall survive indefinitely until, by their respective terms, they are no longer
operative.

 

19.                                 Warrant Agent.  The Company may, by written
notice to the holder of this Warrant, appoint an agent for the purpose of
issuing Shares on the exercise of this Warrant, exchanging this Warrant or
replacing this Warrant, and thereafter any such issuance, exchange or
replacement, as the case may be, shall be made at such office by such agent

 

20.                                 Remedies.  In case any one or more of the
covenants and agreements contained in this Warrant shall have been breached, the
holders hereof (in the case of a breach by the Company), or the Company (in the
case of a breach by a holder), may proceed to protect and enforce their or its
rights either by suit in equity and/or by action at law, including, but not
limited to, an action for damages as a result of any such breach and/or an
action for specific performance of any such covenant or agreement contained in
this Warrant.

 

21.                                 No Impairment of Rights.  The Company will
not, by amendment of its Charter or through any other means, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment.

 

22.                                 Severability.  The invalidity or
unenforceability of any provision of this Warrant in any jurisdiction shall not
affect the validity or enforceability of such provision in any other
jurisdiction, or affect any other provision of this Warrant, which shall remain
in full force and effect.

 

23.                                 Recovery of Litigation Costs.  If any legal
action or other proceeding is brought for the enforcement of this Warrant, or
because of an alleged dispute, breach, default, or misrepresentation in
connection with any of the provisions of this Warrant, the successful or
prevailing party or parties shall be entitled to recover reasonable attorneys’
fees and other costs incurred in that action or proceeding, in addition to any
other relief to which it or they may be entitled.

 

24.                                 Entire Agreement; Modification.  This
Warrant constitutes the entire agreement between the parties pertaining to the
subject matter contained in it and supersedes all prior and contemporaneous
agreements, representations, and undertakings of the parties, whether oral or
written, with respect to such subject matter.

 

[Remainder of page intentionally left blank; signature page follows]

 

9

--------------------------------------------------------------------------------


 

The Company has caused this Warrant to be duly executed and delivered as of the
Date of Grant specified above.

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address: 27 Drydock Avenue

 

 

Boston, MA 02210

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:                              SATCON TECHNOLOGY CORPORATION (the “Company”)

 

1.                                       The undersigned hereby:

 

o                                    elects to purchase                  shares
of Common Stock of the Company pursuant to the terms of the attached Warrant
(only if exercised in full), and tenders herewith payment of the purchase price
of such shares in full, or

 

o                                    elects to exercise its cashless exercise
rights pursuant to Section 10.2 of the attached Warrant (only if exercised in
full)with respect to                  shares of Common Stock.

 

2.                                       Please issue a certificate or
certificates representing said shares in the name of the undersigned or in such
other name or names as are specified below:

 

 

3.                                       The shares shall be delivered to the
following DWAC Account number, by physical delivery of a certificate, or by
electronic entry on the books of the Company’s transfer agent with an account
statement mailed to:

 

 

 

3.                                       The undersigned represents and warrants
to the Company that it is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

(Date)

 

 

 

--------------------------------------------------------------------------------